422 S.E.2d 691 (1992)
332 N.C. 654
STATE of North Carolina, ex rel. Beverly WILLIAMS, Mother of Latoya Rashunda Williams, minor child
v.
William Earl COPPEDGE.
No. 129A92.
Supreme Court of North Carolina.
November 19, 1992.
*692 Lacy H. Thornburg, Atty. Gen. by T. Byron Smith, Asst. Atty. Gen., Raleigh, for the State, plaintiff-appellant.
No counsel contra.
PER CURIAM.
This is an action, brought pursuant to Article 9, Chapter 110, and Article 3, Chapter 49, of the North Carolina General Statutes, to establish paternity of an illegitimate child and to require defendant to support the child and to reimburse the State for past public assistance provided to the child. At trial the jury found defendant not to be the child's father, and a judgment was entered accordingly in favor of defendant. A majority of the Court of Appeals, Judge Walker dissenting, found no error in the trial and affirmed the judgment.
Plaintiff's petition for discretionary review of an additional issue was improvidently allowed.
For the reasons given in Judge Walker's dissenting opinion, the decision of the Court of Appeals is reversed and the matter remanded to that court for further remand to the District Court, Franklin County, for a new trial.
PETITION FOR DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED; REVERSED AND REMANDED; NEW TRIAL.